Citation Nr: 0730335	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-07 780	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for heart and vascular 
disorders secondary to service-connected Lyme's disease.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

3.  Entitlement to SMC based on being housebound or in need 
of regular aid and attendance.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served in the military from August to December 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran requested a hearing at the RO before a local 
Decision Review Officer, and the hearing was scheduled for 
February 12, 2007.  But the veteran's attorney opted, 
instead, for an informal conference that took place on 
February 7, 2008.  The veteran was later scheduled for a 
videoconference hearing before the Board, which was to be 
held on September 20, 2007, but he also withdrew that 
request.  See 38 C.F.R. § 20.702(e) (2007).


FINDING OF FACT

On September 19, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, through his authorized representative, that he 
was withdrawing is appeal concerning all claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2007).

Here, the appellant-veteran, through his designated 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


